Citation Nr: 0716340	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  07-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in May 2007.  The motion was 
granted that same month.


FINDING OF FACT

The veteran has tinnitus that is related to his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case the veteran served on active duty from March 
1944 to May 1946.  He served in the European Theater of 
Operations (ETO) from October 1944 to May 1946.  His 
Separation Qualification Record shows that he had basic 
training for four months.  He then served as a rifleman for 
10 months and as an automatic rifleman for four months.  His 
last assignment was as a light truck driver for eight months.  
He earned a Combat Infantryman Badge (CIB) for his service in 
the ETO.  The CIB demonstrates that he was involved in combat 
in the ETO.

The veteran's May 1946 separation examination is negative for 
any reports of tinnitus or any type of ear-related 
difficulties.  His hearing was shown as 15/15 at that time.

The veteran submitted his claim for service connection in 
November 2005.  He claimed both hearing loss and tinnitus as 
disabilities related to service.  He submitted a statement 
from W. S. Broome, III, M.D., who said that the veteran had a 
hearing loss and that it may be affected by his exposure to 
loud noises in service.  

The veteran was afforded a VA examination in June 2006.  The 
examiner noted a history of noise exposure in service.  She 
also noted that the veteran said that he could not hear a 
dial tone with his left ear and that he could not understand 
speech with his right ear.  The veteran also had a history of 
occupational noise exposure without hearing protection.  The 
veteran had run a service station and body paint shop for 35 
years.  He also had a recreational noise exposure with a 
history of racing cars, but with hearing protection.  The 
veteran also complained of bilateral tinnitus.  The examiner 
said he gave an onset of the tinnitus of 10-12 years earlier.  

An audiogram showed a bilateral sensorineural hearing loss.  
The audiologist did not provide an opinion as to whether the 
veteran's hearing loss was related to service.  She did opine 
that the veteran's tinnitus was less than likely attributable 
to military noise.  She did not explicitly attribute the 
tinnitus to post-service noise exposure but did refer to his 
occupational and recreational noise exposure.

The veteran was granted service connection for his hearing 
loss in July 2006.  He was denied service connection for his 
tinnitus based on the opinion from the VA examiner.  

The veteran's substantive appeal was received in February 
2007.  He disputed the examiner's recording of his history of 
tinnitus.  The veteran said that he had had tinnitus for many 
years but that it was only in the last 10-12 years that it 
had increased in intensity to where it interfered with his 
ability to hear and concentrate.  He noted that the RO had 
conceded his service noise exposure by granting service 
connection for his hearing loss.  The veteran stated that he 
was exposed to significant noise exposure from tanks firing 
near him and from firing bazookas.  In short, he felt that 
the VA examiner misunderstood his reporting of his tinnitus 
symptoms.  

The veteran's CIB and his statements of being exposed to tank 
and bazooka fire relate to his combat service.  They are 
unrefuted evidence of his being exposed to significant noise 
exposure in service.  A matter that was conceded by the RO 
when service connection for hearing loss was granted.  
Further, the veteran is competent to give evidence of having 
had tinnitus for years.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (Veteran competent to testify because 
ringing in the ears is a capable of lay observation).

In reviewing the evidence of record, the Board finds that the 
evidence does support a grant of service connection for 
tinnitus.  The veteran has the undisputed combat noise 
exposure in service.  He is competent to provide evidence of 
his continued symptomatology of tinnitus.  It is reasonable 
to conclude that he was misunderstood as to how long he had 
had tinnitus.  Finally, the VA examiner did not provide any 
rationale for her opinion.  It could only be implied that she 
felt the veteran's tinnitus was related to his noise exposure 
after service and that this was predicated on the reported 
onset of tinnitus of only 10-12 years earlier.  Thus, the 
opinion does not outweigh the evidence in favor of service 
connection.  At the least the evidence is in equipoise, and 
resolving any reasonable doubt in favor of the veteran leads 
to a grant of service connection for tinnitus.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000, and its application to the veteran's claim, is not 
required.


ORDER

Service connection for tinnitus is granted.



____________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


